United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3042
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Fredrick Perkins

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Western
                                  ____________

                               Submitted: May 9, 2022
                                Filed: June 22, 2022
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

       Fredrick Perkins entered into a plea agreement with the government, under
which Perkins agreed to plead guilty to one count of possession of a firearm in
furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i).
The parties agreed that Perkins was a career offender under the U.S. Sentencing
Guidelines, see U.S.S.G. § 4B1.1(a)(1)–(3) and (c)(1); that his Guidelines sentencing
range was 262 to 327 months’ imprisonment; and that a 165-month sentence should
be imposed. See Fed. R. Crim. P. 11(c)(1)(C). Perkins also waived his right to
appeal. The district court1 accepted the guilty plea. Perkins thereafter alternatively
moved to withdraw the guilty plea or for rejection of the plea agreement. The district
court denied the motion and imposed the agreed-upon sentence.

       Perkins contends that the district court erred in denying the motion to withdraw
his guilty plea, arguing that his Illinois convictions were expunged under Illinois law
and therefore should not have been considered in determining his career offender
status or his criminal history category. We do not reach the merits of this argument,
however, because we conclude that Perkins has waived his right to appeal.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (appeal waiver requires
dismissal “if the plea agreement and waiver were entered into knowingly and
voluntarily, if the appeal falls within the scope of the waiver, and if dismissal of the
appeal would not result in a miscarriage of justice”). Moreover, despite Perkins’s
argument to the contrary, enforcing the waiver does not result in a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 891 (8th Cir. 2003) (en banc)
(appeal waiver not enforced if doing so “would result in a miscarriage of justice”).
Perkins’s sentence does not exceed the statutory maximum nor is it otherwise legally
or constitutionally invalid. See id. at 891–92 (illegal sentence constitutes a
miscarriage of justice).

      The appeal is dismissed.
                      ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
                                          -2-